Citation Nr: 0724041	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-41 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of spontaneous pneumothorax and pleurodesis surgery 
(claimed as respiratory spontaneous pneumothorax).  


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
residuals of spontaneous pneumothorax and pleurodesis surgery 
have not been productive of pulmonary function test findings 
reflective of Forced Expiratory Volume in one second (FEV-1) 
of 40 to 55 percent predicted, or Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 
percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) 40 to 
55 percent predicted or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit). 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of spontaneous pneumothorax and pleurodesis surgery 
(claimed as respiratory spontaneous pneumothorax), have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.97, Diagnostic Code 
6843 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's residuals of spontaneous pneumothorax and 
pleurodesis surgery (claimed as respiratory spontaneous 
pneumothorax) are currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6843, for traumatic 
chest wall defect, pneumothorax, hernia, etc.  Under 
Diagnostic Code 6843, the disability is actually rated under 
the General Rating Formula for Restrictive Lung Diseases.  
The Board has found no other more appropriate Diagnostic Code 
to evaluate the veteran' condition under. 

The General Rating Formula for Restrictive Lung Diseases 
provides that an evaluation of 30 percent disabling requires 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56 to 65 percent predicted.

A 60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit).

The Board notes that the supplementary information published 
with promulgation of the current rating criteria reveals that 
post-bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).

The service and private medical records show that, in January 
2000, the veteran's complaints of pain and severe shortness 
of breath were diagnosed as spontaneous pneumothorax, right 
side.  This was the first occurrence.  The pneumothorax 
recurred in June 2000 and she underwent pleurodesis surgery 
of the right lung.  VA examination reports reflect that, 
since the surgery, the veteran has experienced right chest 
and upper back pain, which is aggravated by activity or deep 
breathing, and shortness of breath when singing or walking a 
quarter of a mile.  

The veteran was afforded a VA pulmonary function test in 
January 2003.  Post-bronchodilator values for FEV-1 and FEV-
1/FVC were 1.49 and 76, respectively, which is 63 percent 
predicted for FEV-1 and 91 percent predicted for FEV-1/FVC.  
The examiner commented that the low FEV1 is from ventilatory 
disorder and forced vital capacity has some restrictive 
disorder, probably related to the veteran's pneumothora 
surgery.  

Pulmonary function testing in July 2003 revealed that post-
bronchodilator values for FEV-1 and FEV-1/FVC were 1.64 and 
83.7, respectively, which is 70 percent predicted for FEV-1 
and 100 percent predicted for FEV-1/FVC.  The examiner 
commented that the current level of the veteran's pulmonary 
functioning was best represented by FEV1.  

Upon consideration of the foregoing, by a July 2003 rating 
decision, the RO granted service connection for residuals of 
spontaneous pneumothorax and pleurodesis surgery (claimed as 
respiratory spontaneous pneumothorax) and assigned a 
schedular rating of 10 percent disabling.  The veteran 
disagreed with this determination and pursued the present 
appeal.  

Private treatment records show that the veteran underwent 
pleurodesis for a recurrence of her right pneumothorax in 
July 2004.  These records also reflect pulmonary function 
testing in August 2004 which demonstrated post-bronchodilator 
values for FEV-1 as 1.45, 64 percent predicted, and FEV-1/FVC 
as 68, 89 percent predicted, providing evidence against this 
claim.

Upon VA fee basis examination in November 2004, the veteran 
reported that she has to sleep upright at night because of 
shortness of breath and she experiences shortness of breath 
with walking, which is limited to two city blocks.  She has 
no asthma attacks or lung infections and requires at least 
one rest period per day; otherwise, she must take a day off 
from work to recuperate from her exertion.  Pulmonary 
function testing revealed that post-bronchodilator values for 
FEV-1 and FEV-1/FVC were 1.33 and 59.6, respectively, which 
is 57 percent predicted for FEV-1 and 72 percent predicted 
for FEV-1/FVC, providing evidence against this claim.  

VA outpatient treatment records reflect that, upon pulmonary 
function testing in January 2005, FEV-1 and FEV-1/FVC were 
1.89 and 71, respectively, which is 75 percent predicted for 
FEV-1, providing more evidence against this claim.  The 
percent predicted for FEV-1/FVC was not provided.  

Repeat pulmonary function testing was attempted in March 
2006; however, the examiner noted that, despite multiple 
attempts, the veteran was unable to perform maneuver in a 
reproducible manner meeting the acceptability and 
reproducibility criteria set by the American Thoracic 
Society, hence, only the best values are reported and may not 
be reliable.  

Upon VA examination in March 2006, in addition to her 
complaints of pain, the veteran complained of a history of 
right arm numbness since January 2000.  The veteran was 
offered an opportunity to repeat the pulmonary function test 
but she chose not to do so.   

An August 2006 VA medical opinion notes that, in evaluating 
this disability, VA needs post bronchodilator percent 
predicted for FEV1 and post bronchodilator percent predicted 
for FEV1/FVC ratio, as provided in the supplementary 
information published with promulgation of the current rating 
criteria.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  

Upon consideration of the foregoing, by an October 2006 
rating decision, the RO assigned an increased rating of 30 
percent disabling for the residuals of spontaneous 
pneumothorax and pleurodesis surgery (claimed as respiratory 
spontaneous pneumothorax).  

In order to warrant an increased rating in excess of the 30 
percent currently in effect for residuals of spontaneous 
pneumothorax and pleurodesis surgery, the evidence must show 
pulmonary test findings indicative of FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).  

The medical evidence of record, as comprehensively discussed 
above, does not show this to be the case.  While the veteran 
was unable to perform pulmonary testing in March 2006 and 
chose not to repeat such testing thereafter, the March 2006 
examination report notes that the veteran's lungs were clear 
to auscultation and the medical evidence, since her January 
2000 first spontaneous pneumothorax, consistently reflects 
that examination of the veteran's lungs has been normal.  
Specifically, VA examination reports in January 2003 and 
November 2004 note that examination of the lungs was normal, 
except for the thoractomy scar, and the July 2003 examination 
report notes no rales, rhonchi, or wheezing on clinical 
evaluation.  

Accordingly, upon consideration of the evidence of record 
regarding the veteran's residuals of spontaneous pneumothorax 
and pleurodesis surgery (claimed as respiratory spontaneous 
pneumothorax) since the November 1, 2001, effective date of 
service connection, the Board finds that the preponderance of 
the evidence demonstrates that the veteran's residuals of 
spontaneous pneumothorax and pleurodesis surgery warrants no 
more than a 30 percent rating, no staged ratings are 
warranted, and the claim must be denied.  Fenderson, 12 Vet. 
App at 126.

In this regard, it is acknowledged that the veteran contends 
that the VA rating decision does not address future 
recurrences of her spontaneous pneumothorax; however, as 
noted above, the entire history of the veteran's disability 
is considered in adjudicating her claim.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Future recurrences 
will not be considered until such events take place and an 
increase in the level of disability is demonstrated.  

The Board notes that under Esteban v. Brown, a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is large, unstable, or painful.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The medical evidence of 
record documents seven scars on the right side the veteran's 
chest; however, there is no evidence to suggest there is any 
impairment associated with these scars.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
However, the evidence in this case does not show that the 
residuals of the veteran's residuals of spontaneous 
pneumothorax and pleurodesis surgery (claimed as respiratory 
spontaneous pneumothorax) presents such unusual or 
exceptional disability pictures so as to render impractical 
the application of the regular schedular standards.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that her 
service-connected disability is unusual or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed above.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  The veteran may always advance a new claim for an 
increased rating should her residuals of spontaneous 
pneumothorax and pleurodesis surgery (claimed as respiratory 
spontaneous pneumothorax) increase in severity in the future; 
however, based on the evidence currently of record, an 
increased rating is not warranted.

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in November 2002 and 
provided to the appellant prior to the July 2003 rating 
decision on appeal satisfies the duty to notify provisions as 
this letter discusses the criteria with respect to the 
appellant's original service connection claim.  

The Board emphasizes that this appeal arises from the initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection for this claim.  There is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating or an earlier 
effective date after an initial award of service connection, 
if proper VCAA notice for the original service connection 
issue was already provided, as is the case here.  VAOPGCPREC 
8-2003.  Therefore, the veteran has been provided adequate 
notice and, inasmuch as the effective date of service 
connection and schedular rating for this disorder was in 
accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case or supplemental statement of the case.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided by letter dated in February 2005.  

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records as well as a copy of 
her VA examination reports.  She has also submitted lay 
evidence in the form of her written communications.  Thus, 
the evidence associated with the claims file adequately 
addresses the requirements necessary for evaluating the claim 
decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claim, as cited 
above.  The RO has made many attempts to evaluate this 
condition.  While additional attempts to obtain information 
can always be undertaken, in light of the record, the Board 
finds that such an additional attempt, in light of the 
extensive efforts already performed in this case, can not be 
justified.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claim.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


